DETAILED ACTION
The action is responsive to the Application filed on 12/11/2019. Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-4, 7-11 and 14-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 4-6 of U.S. Patent No. 10552291. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '291 patent only including minor differences in the preamble and computer structure, see chart below (similar portions bolded). It would have been obvious to determine multiple user activities instead of a single user activity so that more activity data could be used for the engagement score determination.

Application No. 16/710179
US Patent No. 10552291
1. A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network, for measuring user engagement with content items, comprising: 
receiving a query from a user; 
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card; 
determining a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item; 
determining an elapse of time between adjacent ones of the plurality of user activities to occur; 
determining a score associated with the content item based on the elapse of time; and
generating information related to user engagement with the content item based on the score.

2. The method of claim 1, wherein the content item is directly presented via the at least one card, without presenting a link associated with the at least one card.

3. The method of claim 1, wherein at least one user activity is related to modifying a presentation of at least a portion of the content item.

4. The method of claim 3, wherein the at least one user activity comprises at least one of a zoom operation, a rotation operation, a pinch operation, or a scroll operation.

7. The method of claim 1, wherein at least one user activity comprises at least one of a first operation that is configured to remove a portion of the content item from and a second operation that is configured to remove the portion of the content from a focus of presentation of the content item via the user interface.
1. A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network, for measuring user engagement with content items, comprising: 
receiving, from a user device, a query; 
obtaining a set of content items related to the query; 
providing, on a user interface, at least one content item of the set of content items, the at least one content item being directly provided via at least one card; 
determining a user activity related to the at least one content item; 
determining an amount of time between a time at which a presentation of the at least one content item is provided and a time at which the user activity occurred, wherein the user activity is related to modifying the presentation of at least a portion of the at least one content item; 
determining a score associated with the at least one content item based on the amount of time; and 
generating information related to user engagement with the set of content items based on the score.

2. The method of claim 1, wherein the at least one content item is directly presented via the at least one card, without presenting a link associated with the at least one card.

4. The method of claim 1, wherein the user activity is related to manipulation of metadata associated with the at least one content item.

5. The method of claim 1, wherein the user activity comprises at least one of a zoom operation, a rotation operation, a pinch operation, or a scroll operation.

6. The method of claim 1, wherein the user activity comprises at least one of a first operation that is configured to remove the portion of the at least one content item from the at least one content item or a second operation that is configured to remove the portion of the at least one content from a focus of presentation of the at least one content item via the user interface.


Claims 1, 3, 8, 10, 15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10789304. Although the claims at issue are not identical, they are not patentably distinct from each other because Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are an obvious variant of the claim set from the '304 patent only including minor differences in the preamble and computer structure, see chart below (similar portions bolded). It would have been obvious to determine multiple user activities instead of a single user activity so that more activity data could be used for the engagement score determination. It would have been obvious to detect user manipulation of metadata associated with the content item so that more kinds of activity data could be used for the engagement score determination.

Application No. 16/710179
US Patent No. 10789304
1. A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network, for measuring user engagement with content items, comprising: 
receiving a query from a user; 
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card; 
determining a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item; 
determining an elapse of time between adjacent ones of the plurality of user activities to occur; 
determining a score associated with the content item based on the elapse of time; and
generating information related to user engagement with the content item based on the score.

3. The method of claim 1, wherein at least one user activity is related to modifying a presentation of at least a portion of the content item.

1. A method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network, for measuring user engagement with content items, comprising: 
receiving a query; 
providing at least one content item related to the query to a user device such that the user device is configured to present the at least one content item as an information card via a user interface of the user device; 
receiving, from the user device, first information indicating that a user activity has been detected at the user device; 
determining that the user activity is related to a manipulation to a presentation of a first content item of the at least one content item presented in the information card; 
determining a first score associated with the first content item based on the manipulation to the presentation of the information card and an amount of time between the at least one content item being presented in the information card and the user activity; and 
generating second information related to user engagement with the first content item presented in the information card based on the first score, wherein the second information is .



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (US 9063972 B1, hereinafter Marra) in view of Legris (US 20130104063 A1) in further view of Cross et al. (US 20090119254 A1, hereinafter Cross).

As to claim 1, Marra discloses a method, implemented on a machine having at least one processor, storage, and a communication platform connected to a network, for measuring user engagement with content items, comprising: 
receiving a query from a user (“A search query is received from a user (402),” Marra column 13, line 18); 
providing a content item to the user in response to the query, wherein the content item is provided on a user interface (“Search results responsive to the search query are received (404) and the ;
determining a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item (“One or more user interactions associated with the search results are received (408),” Marra column 13, lines 27-28; “In some examples, and as discussed above, user interaction can include the user selecting links associated with one or more items in the search results, commenting on one or more items in the search results, endorsing one or more items in the search results, sharing one or more items in the search results, sharing the search stream and/or sharing items of digital content to the search stream,” Marra column 13, lines 28-34; “In some examples, a fifth sub-score can be provided based on the user sharing to the search results, discussed in further detail below. For example, each time the user shares to the search results, the fifth sub-score can be incremented,” Marra column 5 lines 20-23, incrementing a fifth sub-score of a search result (i.e., manipulating metadata associated with a content item) each time a user shares a result);
determining an elapse of time (“In some examples, a sixth sub-score can be provided based on an amount of time the user spends viewing the search results. For example, the sixth score can be provided based on a length of time the user views the search results,” Marra column 5, lines 23-27);
determining a score associated with the content item based on the elapse of time (“A search interaction score is generated based on the one or more user interactions (410),” Marra column 13, lines 37-38; “In some implementations, the interaction score can be determined based on one or more sub-scores, each sub-score being based on an interaction type,” Marra column 5 lines 1-3); and 
generating information related to user engagement with the content item based on the score (“The interaction score is determined to exceed a threshold interaction score (412). As discussed above, if it is determined that the interaction score exceeds the threshold search interaction score, the search results responsive to the search query can be determined to have some significance to the user. A reminder event relating to the search query is received (414). In some embodiments, the reminder event may be related to the search query itself. In response to the reminder event and determining that the .
However Marra does not appear to explicitly disclose:
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card; and
determining an elapse of time between adjacent ones of the plurality of user activities to occur.
Legris teaches:
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card (“As shown in FIG. 12, the user may view a list of categories 70 on a home screen 72 (or type a search query to select a certain product category). In the example of FIG. 12 the user has selected camera as a category for the product. The interface may obtain a list of available cameras and illustrate the top selling camera 74 in the search result region 45 of the interface… The user may view the second best matching camera 88 by swiping the search result region 45 to the left. If the user likes the camera 88 they may proceed to the shopping cart to buy it,” Legris paragraph 0092; Legris Figure 4a 45, 50, first result in the list of results displayed in full screen without displaying a list of intermediate results first).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marra to show a content item directly instead of a list of results as taught by Legris. One would have been motivated to make such a combination so that the viewing search results on smaller screens used in mobile devices can be easier and more intuitive (Legris paragraph 0008-0009).
However neither Marra nor Legris appear to explicitly disclose:
determining an elapse of time between adjacent ones of the plurality of user activities to occur.
Cross teaches:
determining an elapse of time between adjacent ones of the plurality of user activities to occur (“As a user interacts with the search result links returned within the website accessed by browser 212, search result reorganizer 244 monitors the user interactions with the search result links. In one example, the website host enables search result reorganizer 244 to monitor user interaction specifying .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marra to consider time between any of Marra’s interactions with webpages and not just time viewing a webpage as taught by Cross. One would have been motivated to make such a combination so that more kinds of data could be used when determining user engagement thus ensuring the computed engagement is more relevant and accurate.

As to claim 2, Marra as modified by Legris and Cross further discloses the method of claim 1, wherein the content item is directly presented via the at least one card, without presenting a link associated with the at least one card (“As shown in FIG. 12, the user may view a list of categories 70 on a home screen 72 (or type a search query to select a certain product category). In the example of FIG. 12 the user has selected camera as a category for the product. The interface may obtain a list of available cameras and illustrate the top selling camera 74 in the search result region 45 of the interface… The user may view the second best matching camera 88 by swiping the search result region 45 to the left. If the user likes the camera 88 they may proceed to the shopping cart to buy it,” Legris paragraph 0092; Legris Figure 4a 45, 50, first result in the list of results directly presented in full screen without displaying a list of intermediate results first).

As to claim 3, Marra as modified by Legris and Cross further discloses the method of claim 1, wherein at least one user activity is related to modifying a presentation of at least a portion of the content item (“user interaction can include the user… commenting on one or more items in the search results,” Marra column 13, lines 29, 31; “Commenting on a search result can provide a dialogue with other users who view the search result, resulting in a more engaging search result,” Marra column 4, lines 58-61).

As to claim 4, Marra as modified by Legris and Cross further discloses the method of claim 3, wherein the at least one user activity comprises at least one of a zoom operation, a rotation operation, a pinch operation, or a scroll operation (“In some examples, interactions can include scrolling through the search results,” Marra column 4 lines 24-25).

As to claim 5, Marra as modified by Legris and Cross further discloses the method of claim 1, wherein the at least one user activity related to manipulation of metadata associated with the content item corresponds to updating a number of times an icon associated with the content item is clicked (“In some examples, a third sub-score can be provided based on user endorsements of search results. For example, each time the user endorses a search result (e.g., clicks on an endorse button associated with the search result) the third sub-score can be incremented,” Marra column 5 lines 12-16).

As to claim 6, Marra as modified by Legris and Cross further discloses the method of claim 1, wherein the at least one user activity related to manipulation of metadata associated with the content item corresponds to a number of times the content item is shared by the user (“In some examples, a fifth sub-score can be provided based on the user sharing to the search results, discussed in further detail below. For example, each time the user shares to the search results, the fifth sub-score can be incremented,” Marra column 5 lines 20-23).

As to claim 8, Marra discloses a machine-readable tangible and non-transitory medium having information recorded thereon for measuring user engagement with content items, wherein the information, when read by the machine, causes the machine to perform the following: 
receiving a query from a user (“A search query is received from a user (402),” Marra column 13, line 18); 
providing a content item to the user in response to the query, wherein the content item is provided on a user interface (“Search results responsive to the search query are received (404) and the search results are provided for display to the user (406). For example, and with reference to FIG. 3A, the ;
determining a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item (“One or more user interactions associated with the search results are received (408),” Marra column 13, lines 27-28; “In some examples, and as discussed above, user interaction can include the user selecting links associated with one or more items in the search results, commenting on one or more items in the search results, endorsing one or more items in the search results, sharing one or more items in the search results, sharing the search stream and/or sharing items of digital content to the search stream,” Marra column 13, lines 28-34; “In some examples, a fifth sub-score can be provided based on the user sharing to the search results, discussed in further detail below. For example, each time the user shares to the search results, the fifth sub-score can be incremented,” Marra column 5 lines 20-23, incrementing a fifth sub-score of a search result (i.e., manipulating metadata associated with a content item) each time a user shares a result);
determining an elapse of time (“In some examples, a sixth sub-score can be provided based on an amount of time the user spends viewing the search results. For example, the sixth score can be provided based on a length of time the user views the search results,” Marra column 5, lines 23-27);
determining a score associated with the content item based on the elapse of time (“A search interaction score is generated based on the one or more user interactions (410),” Marra column 13, lines 37-38; “In some implementations, the interaction score can be determined based on one or more sub-scores, each sub-score being based on an interaction type,” Marra column 5 lines 1-3); and 
generating information related to user engagement with the content item based on the score (“The interaction score is determined to exceed a threshold interaction score (412). As discussed above, if it is determined that the interaction score exceeds the threshold search interaction score, the search results responsive to the search query can be determined to have some significance to the user. A reminder event relating to the search query is received (414). In some embodiments, the reminder event may be related to the search query itself. In response to the reminder event and determining that the .
However Marra does not appear to explicitly disclose:
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card; and
determining an elapse of time between adjacent ones of the plurality of user activities to occur.
Legris teaches:
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card (“As shown in FIG. 12, the user may view a list of categories 70 on a home screen 72 (or type a search query to select a certain product category). In the example of FIG. 12 the user has selected camera as a category for the product. The interface may obtain a list of available cameras and illustrate the top selling camera 74 in the search result region 45 of the interface… The user may view the second best matching camera 88 by swiping the search result region 45 to the left. If the user likes the camera 88 they may proceed to the shopping cart to buy it,” Legris paragraph 0092; Legris Figure 4a 45, 50, first result in the list of results displayed in full screen without displaying a list of intermediate results first).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine-readable tangible and non-transitory medium of Marra to show a content item directly instead of a list of results as taught by Legris. One would have been motivated to make such a combination so that the viewing search results on smaller screens used in mobile devices can be easier and more intuitive (Legris paragraph 0008-0009).
However neither Marra nor Legris appear to explicitly disclose:
determining an elapse of time between adjacent ones of the plurality of user activities to occur.
Cross teaches:
determining an elapse of time between adjacent ones of the plurality of user activities to occur (“As a user interacts with the search result links returned within the website accessed by browser 212, search result reorganizer 244 monitors the user interactions with the search result links. In one example, the website host enables search result reorganizer 244 to monitor user interaction specifying .
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine-readable tangible and non-transitory medium of Marra to consider time between any of Marra’s interactions with webpages and not just time viewing a webpage as taught by Cross. One would have been motivated to make such a combination so that more kinds of data could be used when determining user engagement thus ensuring the computed engagement is more relevant and accurate.

As to claim 9, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 10, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 11, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 12, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 13, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

a system for measuring user engagement with content items, comprising at least one processor programmed to execute one or more computer program instructions which, when executed, cause the at least one processor to: 
receiving a query from a user (“A search query is received from a user (402),” Marra column 13, line 18); 
providing a content item to the user in response to the query, wherein the content item is provided on a user interface (“Search results responsive to the search query are received (404) and the search results are provided for display to the user (406). For example, and with reference to FIG. 3A, the items 320, 322 can be determined to be responsive to the search query "exciting" and are displayed to the user,” Marra column 13, lines 21-26; Marra Figure 3A 320 picture, 322 video);
determining a plurality of user activities related to the content item, wherein at least one of the plurality of user activities is related to manipulation of metadata associated with the content item (“One or more user interactions associated with the search results are received (408),” Marra column 13, lines 27-28; “In some examples, and as discussed above, user interaction can include the user selecting links associated with one or more items in the search results, commenting on one or more items in the search results, endorsing one or more items in the search results, sharing one or more items in the search results, sharing the search stream and/or sharing items of digital content to the search stream,” Marra column 13, lines 28-34; “In some examples, a fifth sub-score can be provided based on the user sharing to the search results, discussed in further detail below. For example, each time the user shares to the search results, the fifth sub-score can be incremented,” Marra column 5 lines 20-23, incrementing a fifth sub-score of a search result (i.e., manipulating metadata associated with a content item) each time a user shares a result);
determining an elapse of time (“In some examples, a sixth sub-score can be provided based on an amount of time the user spends viewing the search results. For example, the sixth score can be provided based on a length of time the user views the search results,” Marra column 5, lines 23-27);
determining a score associated with the content item based on the elapse of time (“A search interaction score is generated based on the one or more user interactions (410),” Marra column ; and 
generating information related to user engagement with the content item based on the score (“The interaction score is determined to exceed a threshold interaction score (412). As discussed above, if it is determined that the interaction score exceeds the threshold search interaction score, the search results responsive to the search query can be determined to have some significance to the user. A reminder event relating to the search query is received (414). In some embodiments, the reminder event may be related to the search query itself. In response to the reminder event and determining that the interaction score exceeds the threshold interaction score, a notification relating to the search query is provided to the user (416),” Marra column 13, lines 40-51).
However Marra does not appear to explicitly disclose:
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card; and
determining an elapse of time between adjacent ones of the plurality of user activities to occur.
Legris teaches:
providing a content item to the user in response to the query, wherein the content item is provided on a user interface via at least one card (“As shown in FIG. 12, the user may view a list of categories 70 on a home screen 72 (or type a search query to select a certain product category). In the example of FIG. 12 the user has selected camera as a category for the product. The interface may obtain a list of available cameras and illustrate the top selling camera 74 in the search result region 45 of the interface… The user may view the second best matching camera 88 by swiping the search result region 45 to the left. If the user likes the camera 88 they may proceed to the shopping cart to buy it,” Legris paragraph 0092; Legris Figure 4a 45, 50, first result in the list of results displayed in full screen without displaying a list of intermediate results first).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marra to show a content item directly instead of a list of results as taught by Legris. One would have been motivated to make such a combination so 
However neither Marra nor Legris appear to explicitly disclose:
determining an elapse of time between adjacent ones of the plurality of user activities to occur.
Cross teaches:
determining an elapse of time between adjacent ones of the plurality of user activities to occur (“As a user interacts with the search result links returned within the website accessed by browser 212, search result reorganizer 244 monitors the user interactions with the search result links. In one example, the website host enables search result reorganizer 244 to monitor user interaction specifying the time between selections of links from the search result links or the amount of time a website selected from the search result links is accessed. In addition, search result reorganizer 244 may monitor additional types of user interaction with the search results links dependent upon indicators of user interaction indicated by browser 212 and the website host or search engine 242,” Cross paragraph 0058, time between additional types of user interactions with search results can be monitored).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Marra to consider time between any of Marra’s interactions with webpages and not just time viewing a webpage as taught by Cross. One would have been motivated to make such a combination so that more kinds of data could be used when determining user engagement thus ensuring the computed engagement is more relevant and accurate.

As to claim 16, it is substantially similar to claim 2 and is therefore rejected using the same rationale as above.

As to claim 17, it is substantially similar to claim 3 and is therefore rejected using the same rationale as above.

As to claim 18, it is substantially similar to claim 4 and is therefore rejected using the same rationale as above.

As to claim 19, it is substantially similar to claim 5 and is therefore rejected using the same rationale as above.

As to claim 20, it is substantially similar to claim 6 and is therefore rejected using the same rationale as above.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Marra et al. (US 9063972 B1, hereinafter Marra) in view of Legris (US 20130104063 A1) in further view of Cross et al. (US 20090119254 A1, hereinafter Cross) in further view of Zhang et al. (US 8893012 B1, hereinafter Zhang).

As to claim 7, Marra as modified by Legris and Cross discloses the method of claim 1, however neither Marra nor Legris nor Cross appear to explicitly disclose a limitation wherein at least one user activity comprises at least one of a first operation that is configured to remove a portion of the content item from and a second operation that is configured to remove the portion of the content from a focus of presentation of the content item via the user interface.
Zhang teaches a limitation wherein at least one user activity comprises at least one of a first operation that is configured to remove a portion of the content item from and a second operation that is configured to remove the portion of the content from a focus of presentation of the content item via the user interface (“The user may have the ability to black out or remove any information when sending the feedback by clicking on a black out button 320 (which may include a pencil icon to indicate to the user that he/she can blacken portions of the ad or screen shot before they are sent back to the server,” Zhang column 6 lines 52-57).
Accordingly it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Marra to allow the user to remove portions of a content item as taught by Zhang. One would have been motivated to make such a combination so that finished product could consider more user actions relating to manipulating the display of the content item resulting in a score and engagement consideration that is more accurate and relevant to the user.

As to claim 14, it is substantially similar to claim 7 and is therefore rejected using the same rationale as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20110313990 A1 to Valdes-Perez et al. discloses a clustering system and method where search results are reclustered after a threshold amount of time has elapsed between user interactions with the results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SAMWEL whose telephone number is (313) 446-6549. The examiner can normally be reached Monday through Thursday 8:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571) 270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL SAMWEL/Primary Examiner, Art Unit 2171